PER CURIAM:
This proceeding for prohibition, following oral argument, is now under consideration by this Court.
Further proceedings relating to the Order directed to Claude R. Kirk, Jr., and Gerald Mager and purporting to require such persons to appear before Paul Baker, Judge of the Criminal Court of Record of Dade County, on Friday, June 27, 1969, at 10:00 a.m., to show cause why they should not be held in contempt, are hereby stayed until further order of this Court.
The Clerk of this Court shall forthwith notify Judge Baker of the entry of this Order .and note such fact on the face hereof.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, ADKINS and BOYD, JJ., concur.